—

- Ww bh

eo CO J HD A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 1 of 23

DILLINGHAM & MURPHY, LLP
CARLA J, HARTLEY (SBN 117213)
BERNICE K. WU (SBN 329661)

601 Montgomery Street, Suite 1900
San Francisco, CA 94111

‘Telephone: (415) 397-2700

Facsimile: (415) 397-3300
ejh@dillinghammurphy.com
bkw@dillinghammurphy.com

Attorneys for Defendant Stars Bay Area, Inc.

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

KRISTEN PETRICK, AS

PLAINTIFF/RELATOR FOR THE UNITED
STATES OF AMERICA, AND THE STATE

OF CALIFORNIA,
Plaintiff,

Vv.

STARS BAY AREA, INC., AND DOES 1-25,

Defendants.

 

Case No, 19-cv-03105-VKD

DEFENDANT’S NOTICE OF MOTION
AND MOTION TO DISMISS
RELATOR’S AMENDED COMPLAINT;
MEMORANDUM OF POINTS AND
AUTHORITIES

Date: February 9, 2021

Time: 10:00 a.m.

Crtrm: 2

Judge: Hon. Virginia K. DeMarchi

NOTICE OF MOTION AND MOTION TO DISMISS

TO ALL PARTIES AND THEIR COUNSEL OF RECORD;

PLEASE TAKE NOTICE that on February 9, 2021 at 10:00 a.m., or as soon thereafter

as this matter may be heard before the Honorable Virginia K. DeMarchi, Magistrate Judge,

United States District Court for the Northern District of California, San Jose Division, in

Courtroom 2, 5th floor, 280 S. First Street, San Jose CA, or via Zoom, Defendant Stars Bay

Area, Inc. will and hereby does move this Court for an order dismissing with prejudice Relator

 

 

Case No. 19-cv-03105-VKD

DEFENDANT’S NOTICE AND MOTION TO DISMISS RELATOR’S AMENDED COMPLAINT
Oo fo SA wr BR YS Ne

NS bs KO Ke Bh BD RD ORD ORO Oe SO Trl eS elle
ao sn BHO OF Se HULU lhl lUDODOUlUlUlCCOUUUlClClCUMWUlUNSlCUCUNO Nr a DOCU Ell

 

 

 

 

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 2 of 23

Kristen Petrick’s Amended Complaint without leave to amend pursuant to Rules 9(b) and
12(b)(6) of the Federal Rules of Civil Procedure for failure to plead allegations of fraud with
particularity and failure to state claims upon which relief can be granted.

This Motion is based on this Notice and Motion to Dismiss, the accompanying
Memorandum of Points and Authorities, all pleadings and papers in this action, and any oral

argument at time of hearing.

DATE: December 28, 2020 DILLINGHAM & MURPHY, LLP

__/s/ Carla J. Hartley

CARLA J. HARTLEY

BERNICE K. WU

Attorneys for Defendant Stars Bay
Area, Inc

 

 

Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS RELATOR’S AMENDED COMPLAINT
Co fS& SS BAO WT

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Il.
Ill.
IV.

Page ii

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 3 of 23

 

TABLE OF CONTENT
INTRODUCTION, ..00 00.0.0 ccccc cece eee cece eee eee een ea eee seen ese ea esnseesneineiseieeetaenes 1
PERTINENT ALLEGATIONS OF THE AMENDED COMPLAINT .......cceeseeeeceees 3
ISSUE TO BE DECIDED 00.0.0... sssccsssstsesssenseesenereeeessensevnsecaeeeeseenesseneersensesseessssseenss 5
ARGUMENT. .......ccccssssescssseceessersesseccneesesseeseceeasacsessevaseessessasseseeaseasieesensvaceaseeseessaersseears 6
A. FRCP 12(b)(6) Pleading Standard o.0.......cceceeccesessceeeecceteeeceeeeeeceeneceeaseecseaseessenees 6
B Required Elements of False Claims Act Claim.............c:ceceeeneer eee eeeeeee ees 6
C. FRCP Rule 9(b) Pleading Standard... esecsssssscensessseescaeeseneceesseeseeeeaceaeeeaes 8
D Relator’s Count I Fails to State a Literal or False Certification Claim .......... 10
(1) Relator’s Amended Complaint Does Not Allege a Literal False Claim ..... 10
(2) A False Certification Claim Must be Based on Certification of Compliance
with a Statute, Regulation or Contract Provision .............ccccceeeeeeeeeen eens 10
(3) Relator has Failed to Plead a Statutory, Regulatory or Contractual Basis
for a False Certification Claim .............ccceeccceeeeeeee rere reneeeeeneneata rare ena 12
(a) Medi-Cal Plans are Excepted from Health & Safety Code §
L374.73 voi cicccsceeenencceeeeeen snes ne een ee ec eseen eee eeseeneeenn ea eeeeeeseeenens 12
(b) The Alleged Discussions with Valley Health Plan and Santa
Clara Health Plan Do Not Meet the Pleading Standards for False
CertifiCation .....cccccec cece ene e nese een ee nese ne ee nee nes ea eee e eae en enna eee e eu eens 13
E. Relator’s Count I Fails to Plead Representative Samples of False Claims or the
Particular Details of a Scheme to Submit False Claims...................0::.00088 14
F. Relator’s Count | Fails to Meet Rule 9(b)’s Standard for Pleading Materiality 16
G. Relator’s Count | Fails to Meet the Rule 9(b) Standard for Pleading Scienter for
An FCA Action 2.0.0... cece cece e eases eee ee nee ease eres eens seen ene nes 16
H. Relator’s Count I] Fails to State a Claim Pursuant to California Government
Code section 129650 et Seq. .........ccccecece cece erence renee tease ene ease ene ene nen 17
I. Relator’s Count III Fails to State a Claim Pursuant to California Insurance Code
SECTION 1871.4 oo cecc cece eee n eens eens eee ee eee ee ee eee cece ee ee ene pep EH este eet ea 17
J. Defendant’s Motion Should be Granted Without Leave to Amend ............. 18

Case No.: 19-cv-03105-VKD

DEFENDANT’S NOTICE AND MOTION TO DISMISS RELATOR’S AMENDED COMPLAINT
co Oo Se HS OK AUlULDlUlUlUMNLlUN DO

ao sb KN OllUlUlUlUWwLlULDN lS! llUCOCOOONCO oA a ie ee Dl

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 4 of 23

V. CONCLUSION... cccsccssetestecnectseesesssssseessssensssessescareseceseneeasseeeesspeesesreasessneeseanenases

Page iv
Case No.; 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS RELATOR'S AMENDED COMPLAINT
—

bm Ww bk

oO S646 J Bw wr

10
H
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 5 of 23

TABLE OF AUTHORITIES

CASES PAGE NO.
Ashcroft v. Iqbal 556 U.S. 662 (0... ceececesesseesessseesssiereesereanneneraniestenessdenseestenseeeenenseseaesnssenessess 6
Ascon Props., Inc. v. Mobil Oil, Co. 866 F.2d 1149 (9th Cit. 1989)... ccccccseneeneee cence ees 16
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2004) 00... .ccccccesere teres eeeeeeeeeenenes 6, 13
Consumer Watchdog v. Dept. of Managed Healthcare 225 Cal. App. 4th 862 (2004) ....11, 12
Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993 (9th Cir. 2010) wc. csssceseneeeseeesees 8,9, 10, 12, 13
John Russo Indus. Sheet Metal, Inc. v. City of Los Angeles Dep't of Airports, 29 Cal.App.5th
Knudsen v. Sprint Communications Nos. C13-04476, 4465 & 4542, 2016 WL 4548924 (N.D.
Cal. 2016) oo... cecccccceeceeceseeeeeceeeeeesesersenteneseeneeeseresctessesssepssccesessscsseaesee LD
People v. Hamilton, 30 Cal. App. 5" 673 (1201084) 0... ...cccsessceeeeeecseesesseesseseenseereeseeses 16
Universal Health Services, Inc. v. U. S. ex rel. Escobar 136 8.Ct. 1989

(2016) oo. .ccescccccssssesssseseeeseatsesceeesesetanerserenenstserensesenessesenseaunananerseeeearseeaens 7, 8,10, 11, 12, 14, 15
U.S. ex. Rel. Butler v. Hughes Helicopters, Inc., 71 F. 3d Sol 321 (9th Cir. 1995) ............ 12
U.S. ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc. 637 F.3d 1047 (9th Cir. 2011)........... 8, 14
United States ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890 (9th Cir. 2017) ........... 7, 13
U.S. ex rel. Hendow v. University of Phoenix 461 F.3d 1166 (9th Cir. 2006) .......ceeeeeeeees 9
U.S. ex rel. Hopper v, Anton (“Hopper”) 91 F.3d 1261 (9th Cir. 1996) .......cccseeseeessseeenens 9
U.S. ex rel. Karp v. Ahaddian, 16-500 2018 WL 6333670 (C.D Cal. 2018) ...........664 13, 14

United States ex rel. Presser v. Acacia Mental Health Clinic, LLC 836 F.3d 770 (7th Cir.

U.S. ex rel. Shapiro v. Fairfax Discount Pharm., Inc. No. 2:18-cv-04888-SV W-GJS, 2019

WL 3291580 (C.D. Cal. Apr. 26,2019) ccceccecnccccceeeeceeeeeeera ease sesstenensserssesseseerense D
U.S. ex rel. Swoben v. United Healthcare Ins. Co. 848 F.3d 1161 (9th Cir. 2016)... 8
US. ex rel. Thomas v. Siemens AG, 991 F.Supp.2d 540 (E.D. Penn. 2014)... eeseeeeees 12
U.S. v. Corinthian Colls, 655 F.3d 984 (9th Cir, 2011) «20... ccessessceseessetetseessesseseesssesseeaseess 15

United States v. United Healthcare Insurance Company 848 F.3d 1161 (9th Cir. 2016) ....... 8

Page iv
Case No.: 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS RELATOR’S AMENDED COMPLAINT
Oo fo ~J BD WA & Ww NF —

oOo sD DB A FF WY NH —|§ S&F Oo Co SN HK OH SF UWYULDNlUlUlLlUO

 

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 6 of 23

STATUTES
31 ULS.C. § 3729(a)(1 HAH), (G) oe ee ceenerereeceeceenensneeererereessaesearenstsenransersrsssstvasesseesees Og 7
31 U.S.C. § 3729(b)(1)(A) (B) «0. cece cere reer terre ere e rene ena ener en sneer neta ta bate eed 7
31 U.S.C. § 3730(b) (d) (i) o.oo cee ceecseeseaeeeeeeerenteesreneensseesscsesessesenensassresseesnsseransearenenaeee 7
Cal. Gov't Code § 12652 et Seq oo... ceeesseseseessersreverssarcerssarstesarensarsrsssnrtrressnrnnasssensassnenaeses 15
Cal. Ins. Code §§ 1871.4 00... eesssseesseseeereeseeseeetetseereeeevessasssesnesrensseassansesssaseeeneensseeeeteeeny 16
Cal. Health & Safety Code §1374.73 20.0... ceececeeeeeeeeeeeren ener re netensnseeeeete enone 11,12
Cal. Labor Code § 3207 ..........cccececcece eee e ene ner nena beens beeen eee ones ee enaeeseenneeseneeeas 16
RULES
Fed, R. Civ. P.8(a) ....... 0. scccccsesessesetceecnerereceeensessvescesenesseasessscesascessevecsaseausagsenssersessaseascaesenenes 6
Fed. R. Civ. P. 9(D) ......ccccsscscsscsescssnecesesnsteessacenessaaserseepaesecevarsessversesseasseasvensaeseassesenssersesasenssnas 8
Fed. R. Civ. P. 12(D)(6) cae ceeeseecsscsseesererserereeseeusseesaseeseesaseeneenesseteatenensassesnesteassrssessenes ees 6
Page iv

Case No.: 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS RELATOR'S AMENDED COMPLAINT
oD 2b 2S SS DTN AH Se YOUU

NM NY WV WH WN NN NY WK NO =| KF Fe Fe SESE Ell Ell el
ao USSU Olle ND | OC OT ees ee SKU CULO

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 7 of 23

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

Defendant Stars Bay Area, Inc (“Stars”) is in the business of providing early
intervention for families whose children need development assistance, including those who
have Autism Spectrum Disorder. Stars’ programs are multi-disciplinary and include therapies
such as Applied Behavior Analysis (“ABA”), speech pathology and occupational therapy.
ABA is a form of behavioral health treatment that develops or restores functioning of a person
with autism.

Relator Kristen Petrick was employed by Stars from October 2, 2017 to October 26,

2018. She was hired as the Regional Director of Stars’ fledgling ABA business and later

| promoted to Director of Operations. In that role, Relator was responsible for, among other

things, ensuring that Stars’ ABA program was compliant with licensure and billing
requirements. Relator’s employment was terminated due to poor performance.

On June 4, 2019, Relator filed her Complaint under seal. ECF No. 1. On April 7, 2020,
the United States and State of California filed their Notice of Election to Decline Intervention
and the Court subsequently ordered the Complaint unsealed and served. ECF Nos. 9 & 10.

The original Complaint alleged four causes of action. Counts I through III sought qui
tam recovery pursuant to the federal False Claims Act (“FCA”), 31 U.S.C. section
3729(a(1)(A) & (B), California False Claims Act (““CFCA”), California Government Code
section 12652 et seg, and California Insurance Frauds Prevention Act (“IFPA”), California
Insurance Code sections 1871 ef seg. Count IV alleged that Plaintiff's employment was
terminated in violation of the FCA anti-retaliation provision, 31 U.S.C. section 3730(h).

On November 20, 2020, Defendant filed its Motion to Dismiss Counts I through III of
the Complaint pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure.
ECF 17. On December 11, 2020, Relator filed an Amended Complaint in lieu of opposing

Defendant’s Motion to Dismiss. ECF 27. Relator’s Amended Complaint contains additional

 

Page 1-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
So ©o© 3o Ss DO tT UReUwHULULN

oO ~] On LA a tad Ko — © Oo oo ~~] Oo LA _— had i] —

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 8 of 23

allegations in support of Counts I through III.!
Relator attempts to allege that Defendant violated the federal and state False Claims
Acts and the California Insurance Frauds Prevention Act by billing federal, state and private

health care payors for services provided by employees who did not have the qualifications

 

 

required by the billing codes. Relator’s amendments have failed to cure the same fatal
deficiencies that existed in her original Complaint. As set forth below, the Amended
Complaint must be dismissed because all of the claims fail to meet the pleading requirements
of Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure:

I Count I fails to plead with particularity the elements of an FCA action: a false
statement or fraudulent course of conduct, made with scienter, that was material, causing the
federal government to pay out money or forfeit moneys due. Relator has not alleged that
Defendant submitted any claims to the federal government that was facially false or fraudulent.
She also has not alleged any contractual, statutory or regulatory obligation that Defendant

| either expressly or implicitly falsely certified compliance with. Although Relator’s Amended
Complaint references portions of California Health and Safety Code section 1374.73, the
statute is not applicable to Medi-Cal programs. Nor do Relator’s alleged conversations with
representatives of Valley Health Plan and Santa Clara Family Health Plan satisfy the
requirement that Defendant’s alleged false certification be tied to a statute, regulation or
contract provision.

Count I also fails to properly plead a false claim. The Amended Complaint fails to
plead that any false claim was actually submitted to a federal payor or the details of a scheme to
i submit false claims with reliable indicia leading to a strong inference that claims were actually
submitted. Relator, who as Defendant’s Director of Operations was the ultimate insider, resorts
to alleging on “information and belief” that false claims were submitted.

For similar reasons, Count I fails to properly plead the FCA elements of materiality and

scienter.

 

' Paragraphs 16-18, 20-24, and 26-30 of the Amended Complaint contain new allegations. Count IV, Plaintiff's
employment retaliation claim, has been deleted from the Amended Complaint. However, Plaintiff is pursuing
employment-related claims against Defendant in a separate action.

Page 2-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS

 

 
~ BS wn & WwW He —

Oo oO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 9 of 23

Count II similarly fails to meet the pleading standards of Rules 9(b) and 12(b)(6)
because the California False Claims Act is premised on the federal FCA and looks to the same
case law in interpreting the CFCA.

Finally, Relator has amended Count III, her California Insurance Frauds Prevention Act
claim to cite Insurance Code section 1871.4 as the basis for the claim. However, section
1871.4 applies solely to fraudulent workers’ compensation claims. Relator has not alleged that
the services Defendant provided to autistic children were paid by a workers’ compensation
carrier. III fails to meet the requirements of Rules 12(b)(6) and 9(b) for the same reasons as
Counts I and II.

II. PERTINENT ALLEGATIONS OF THE AMENDED COMPLAINT

According to the Amended Complaint, “Stars is engaged in the business of providing
therapy services to children who are billed and payments made through private insurance
companies including Aetna, CIGNA, Anthem Blue Cross, Magellan, United Healthcare,
Beacon and CCH and government insurance including Valley Health Plan and Santa Clara
Family Health Plan covering Medicaid patients and Medi-Cal patients ... .” ECF No. 27, 7 6.

Relator was a Board Certified Behavioral Analyst or BCBA. ECF No. 27,915. “In

 

her role as Director of Operations, [Relator] was responsible for generating reports of services

provided and corresponding billing codes from a software program called Central Reach.”

 

 

ECF No. 27, 4 16. “One of her job tasks was identified as high priority was to ‘maintain
accurate documentation of billable tasks that meets the requirements of regulatory agencies and
funding sources.’” ECF No. 27, 417. “The reports from Central Reach provided the dates of

service, provider and billing codes used for the billing department to submit payment from the

 

 

government and private insurance companies.” ECF No. 27, € 18. “In this position, [Relator]
questioned certain billing practices under her credentials including Stars cannot use ‘leads’ to
support Parent Training because they do not have a Master’s Degree.” ECF No. 27, 19.

“TRelator’s] reports from Central Reach revealed that ‘leads’ were submitting services provided

 

under billing codes for Initial Assessments, Plan Development, Parent Training and

 

Page 3-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
iF ND

oD 6b S&S SH NHN TO HS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 10 of 23

Supervision that can only be performed by a Board Certified Behavioral Analyst (BCBA).”
ECF No. 27, { 20.

“California Health and Safety Code 1374.73 states that that treatment plan is to be
prescribed by a qualified autism services provider but services can be provided by the
following: 1) a qualified autism service provider; 2) a qualified autism service professional
supervised by the qualified autism provider; or 3) a qualified autism service paraprofessional
supervised by a qualified autism service provider or qualified autism service professional.”
ECF No. 27, 4 24.

“On January 19, 2018, Relator sent Maryscl a list of questions regarding funder
requirements for Aetna, Cigna, Anthem Blue Cross, Magellan, United Healthcare, VHP,
SCFHP, Beacon and CCAH. Marysol responded with answers that a BcABA and Master’s
student were authorized to submit billing claims under H0031! and H0032.” ECF No. 27, 725.

The Amended Complaint then alleges that five “leads” performed various services and
corresponding billing codes on certain dates. For example: “Crystal Malek performed the
following services and corresponding billing codes: Parent Training ($5111) on January 2,
2018; BCBA Supervision (H0032) on February 5, 2018; and BCBA Supervision (H0032) on
February 6, 2018.” ECF No. 27, J 26-30.

[Relator] brought this to the attention the CEO of Stars, Mark Ramos, on March 8,
2018. She was called into an office where Mr. Ramos told her that such practices were
| allowed.” ECF No. 27, 731. “[Relator] questioned Marysol Orozco’s assurance that the
‘H0032’ billing code could be selected for ABA clients.” ECF No. 27, 932. “[Relator]
contacted Laura Phillips at Valley Health Plan (VHP) and Nohami from Santa Clara Health
Plan (SCHP) to confirm who can bill at what code.” ECF No. 27, 4 33.

“VHP confirmed that Initial Assessments under ‘H0031°, Plan Development under code
‘H0032’, Supervision under code ‘H2014° could only be performed and billed by a BCBA.

VHP confirmed that other services such as Parent Training could be performed and billed by a

BCBA, BcABA or EI; and Direct Therapy could be performed and billed by a BCBA or EI.”

 

ECF No. 27, 4 34.

 

Page 4-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
Bo

Co *S& SS BO Ww SF W

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 11 of 23

“SCFHP confirmed that an Initial Assessment under code ‘H0031’ could be performed
and billed by a BCBA only; Plan Development/Supervision under code ‘H0032’ could be
performed and billed by a BCBA or with a Master’s Degree; Direct Therapy under code
*H2019’ could be performed and billed by a BCBA or EI; and Parent Training under code
*$5111’ could be performed and billed by a BCBA or with a Master’s Degree.” ECF No. 27, 4
35.

“On October 28, 2018, [Relator] was called into a meeting and told she was not a good
fit. There were no previous counselling, performance improvement plans or warnings.” ECF
No. 27, ¥ 37.

“Based upon the above and upon information and belief, Defendants knowingly,
unlawfully, and wrongfully submitted and/or caused false claims, records and statements to
officials of the United States, California and private insurance companies for the purpose of
obtaining payment or approval in connection with a series of contracts and modifications,
including: (a) submitting under billing codes including ‘H0031’ and ‘H0032” requiring BCBA
certification; (b) Defendants submitting billing requiring supervision and certification; and (c)
double-billing authorized by Marysol including on September 4, 2018 under “H0032’ between
uncertified Lead and the BCBA.” ECF No. 27, € 39.

Ill. ISSUES TO BE DECIDED

A. Whether Relator’s Amended Complaint describes a fraud or scheme on the part
of Defendant to submit false claims under 31 U.S.C. section 3729(a)(1)(A) or (B) of the FCA
and the CFCA with the necessary particularity required by Rules 9(b) and standards required by
12 (b)(6) of the Federal Rules of Civil Procedure?

(1) Whether Relator’s Amended Complaint meets the above pleading
standards by describing a facially false claim theory?

(2) Whether Relator’s Amended Complaint meets the above pleading
standards by describing a statute, regulation, or contract provision as a basis for an express or

implied false certification theory?

 

Page 5-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
& ww bh

oO F s DH rn

10
11
12
13
14
15
16
17
18
19
20
i
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 12 of 23

(3) | Whether Relator’s Amended Complaint alleges any false claim was
submitted to the federal or state government or adequately alleges a scheme to submit false
claims?

(4) | Whether Relator’s Amended Complaint adequately alleges materiality?

(5) Whether Relator’s Amended Complaint adequately alleges scienter?

B. Whether Relator has stated a claim pursuant to section 1871.4 of the IFPA?
IV. ARGUMENT

A. FRCP 12(b)(6) Pleading Standard

Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court must dismiss a
complaint that fails to “state a claim upon which relief can be granted.” A sufficient claim
| must contain “a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed, R. Civ. P. 8(a). The pleading must “give the defendant fair notice of what the ...
claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 US. 344,
555 (2007) (citation omitted). A plaintiff's obligation to provide the grounds of her entitlement
to relief requires more than labels and conclusions and cannot be a formulaic recitation of the
elements of the cause of action. Twombly at 555.

A complaint must plead “enough facts to state a claim to relief that is plausible on its
face.” Twombly at 570; See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Claims are not

plausible if there is an “obvious alternative explanation.” Twombly at 567. While well-pleaded

facts are accepted as true for the purpose of deciding a motion to dismiss, “conclusory
allegations” of illegal conduct are insufficient. Jd. Nor can the complaint contain only labels
and conclusions “devoid of further factual enhancement.” /gbal at 678. Legal conclusions
must be supported by factual allegations. /d. at 679.

B. Required Elements of False Claims Act Claim

Relator has pleaded violations of 31 U.S.C. section 3729(a)(1)(A) and (B) of the federal

False Claims Act (“FCA”). These make liable anyone who “knowingly presents, or causes to

 

be presented, a false or fraudulent claim for payment or approval,” or “knowingly makes, uses,

or causes to be made or used, a false record or statement material to a false or fraudulent

 

 

Pape 6-Case No. 19-cv-03105-VKD
DEFENDANT'S NOTICE AND MOTION TO DISMISS
wn SOUND

Oo CO SA

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 13 of 23

claim.” Remedies under the FCA include treble damages and civil penalties. 31 U.S.C. §
3729(a)(1)(G). The FCA allows private persons to enforce its provisions by bringing a gui tam
suit on behalf of the United States. 31 U.S.C. § 3730(b). A qui tam relator is permitted to
share in any recovery obtained in an FCA action. 31 U.S.C. § 3730(d).

An FCA claim requires a showing of: “(1) a false statement or fraudulent course of
conduct, (2) made with scienter, (3) that was material, causing (4) the government to pay out
money or forfeit moneys due.” United States ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890,
899 (9th Cir. 2017).

Because Congress did not define “false or fraudulent,” it is presumed that it
incorporates common-law definitions. Universal Health Services, Inc. v. U.S. ex rel. Escobar
(“Escobar”), 136 S.Ct. 1989, 1999 (2016).

The FCA’s scienter requirement that false claims be presented for payment
“knowingly” requires that the defendant “(i) has actual knowledge of the information; (it) acts
in deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless
disregard of the truth or falsity of the information.” 31 U.S.C. § 3729(b)(1)(A). “Knowingly”
does not require proof of specific intent to defraud. § 3729(b)(1)(B).

The term “material” means “having a natural tendency to influence, or be capable of
influencing, the payment or receipt of money or property.” § 3729(b)(4). “’[A]
misrepresentation is material’ only if it would ‘likely ... induce a reasonable person to manifest
his assent,’ or the defendant ‘knows that for some special reason [the representation] is likely to
|| induce the particular recipient to manifest his assent’ to the transaction.” Escobar 136 S.Ct. at
2003 (citation omitted).

As explained by the Supreme Court in Escobar:

“The materiality standard is demanding. The False Claims Act is not ‘an all-
purpose antifraud statute,’ ... or a vehicle for punishing garden-variety breaches
of contract or regulatory violations. A misrepresentation cannot be deemed
material merely because the Government designates compliance with a particular
statutory, regulatory, or contractual requirement as a condition of payment. Nor
is it sufficient for a finding of materiality that the Government would have the
option to decline to pay if it knew of the defendant’s noncompliance. Materiality,

 

 

 

Page 7-Case No. 19-cv-03 105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
—

& Ww bo

2S 0 Oo NS DH A

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25 |

26
27
28

 

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 14 of 23

in addition, cannot be found where noncompliance is minor or insubstantial.
(citations omitted)” /bid.

Cc. FRCP Rule 9(b) Pleading Standard

Since FCA lawsuits involve allegations of fraud, the circumstances of the fraud must
be stated with particularity. Fed. R. Civ. P. 9(b); U.S. ex rel. Cafasso v. Gen. Dynamics C4
Sys., Inc., 637 F.3d 1047, 1054-55 (9th Cir. 2011). In an FCA case, “[t]his means the plaintiff
must allege ‘the who, what, when, where, and how of the misconduct charged,” including what
is false or misleading about a statement and why it is false.” U.S. ex rel. Swoben v. United
Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016) (internal citation omitted). If Relator
is unable to identify actual submitted claims, then she must allege “particular details of a
scheme to submit false claims paired with reliable indicia that lead to a strong inference that
claims were actually submitted.” Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993, 998-999 (9"
Cir. 2010) (citation omitted).

As explained in United States v. United Healthcare Insurance Company, Rule 9(b)

serves two principal purposes:

“First, ‘allegations of fraud must be “specific enough to give defendants notice of
the particular misconduct which is alleged to constitute the fraud charged so that
they can defend against the charge and not just deny that they have done anything
wrong.” * ... Thus, ‘[pJerhaps the most basic consideration for a federal court in
making a judgment as to the sufficiency of a pleading for purposes of Rule 9(b)
... is the determination of how much detail is necessary to give adequate notice to

an adverse party and enable that party to prepare a responsive pleading.’

Second, the rule serves ‘to deter the filing of complaints as a pretext for the
discovery of unknown wrongs, to protect defendants from the harm that comes
from being subject to fraud charges, and to prohibit plaintiffs from unilaterally
imposing upon the court, the parties and society enormous social and economic
costs absent some factual basis.’ ... By requiring some factual basis for the
claims, the rule protects against false or unsubstantiated charges. 848 F.3d 1161,
1180 (9"" Cir, 2016) (citations omitted).

Courts have also observed that “’fraud is frequently charged irresponsibly by people
who have suffered a loss and want to find someone to blame for it.” United States ex rel.
Presser y. Acacia Mental Health Clinic, LLC, 836 F.3d 770, 776 (7" Cir. 2016) (citation

omitted).

 

 

Page 8-Case No. 19-cv-03 105-VKD
DEFENDANT'S NOTICE AND MOTION TO DISMISS
Oo ©S& SN DO Ww & We NN —

MN &me NLUWNlUDNOUDM OUND OND i SS Si SS Hr Tl ll el lr
co oN NHN OU lUlWwhHULN UCU hl COCO NaS DOC eh

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 15 of 23

Relators must have sufficient inside knowledge to bring claims and the Ninth Circuit

 

 

has rejected attempts of “claims by an outsider ... especially because the FCA is geared
primarily to encourage insiders to disclose information necessary to prevent fraud on the
government.” Ebeid, 616 F.3d at 999. The heightened pleading standards are not relaxed just
because a Relator does not have access to information necessary to state a claim. U.S. ex rel.
Shapiro v. Fairfax Discount Pharm., Inc., No. 2:18-cv-04888-SV W-GJS, 2019 WL 3291580 at
*3 (C.D. Cal. Apr. 26, 2019).

| D. Relator’s Count I Fails to State a
Literal or False Certification Claim

(1) Relator’s Amended Complaint Does Not Allege a Literal False Claim

 

“The archetypal gui tam FCA case is filed by an insider at a private company who

discovers his employer has overcharged under a government contract.” U.S. ex rel. Hopper v.

 

 

Anton (“Hopper”), 91 F.3d 1261, 1266 (9" Cir. 1996). This is a claim for payment that is
facially false or fraudulent. /bid. In this case, Count I in the Amended Complaint does not
plead that any claims submitted by Defendant to the United States* were facially false or
fraudulent. For example, there are no allegations that Defendant billed for services that were
not provided or billed too much for the services that were provided.

| (2) A False Certification Claim Must be Based on Certification of
Compliance with a Statute, Regulation or Contract Provision

 

Courts have also recognized that FCA actions can be based on a theory of false
certification. Hopper, 91 F.3d at 1266. False certification claims are based on a party falsely
l| certifying compliance with a statute or regulation as a condition to government payment. See,
e.g., US. ex rel. Hendow v. University of Phoenix, 461 F.3d 1166, 1171 (9" Cir. 2006).

Actionable false certification may be either express or implied. /bid Express certification

 

? The Amended Complaint alleges that Stars received payment from “government insurance” covering “Medicare
patients and Medi-Cal patients.” ECF 27, 16. Medicaid is a joint federal-state program designed to provide
medical assistance to individuals with insufficient income and resources. 42 U.S.C. § 1396. Medi-Cal is
California’s implementation of Medicaid. See, e.g., Armando D. v,. State Department of Health Services, 124
Cal.App.4" 13, 16 (2004). Thus, claims that Relator alleges were made to Medicaid or Medi-Cal would have
involved both federal and state monies.

Page 9-Case No, 19-cv-03105-VKD _
DEFENDANT’S NOTICE AND MOTION TO DISMISS

 
wn & Ww Be

oOo «S&S “SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 16 of 23

occurs when an entity seeking payment certifies compliance with a law, rule or regulation as
part of the process through which a claim for payment is submitted. Ebeid, 616 F.3d at 998. In
certain circumstances, implied certification can also be a basis for liability. Implied false
certification must meet two conditions: “first, the claim does not merely request payment, but
also makes specific representations about the goods or services provided; and second, the
defendant’s failure to disclose noncompliance with material statutory, regulatory, or contractual
requirements makes those representations misleading half-truths.” Escobar, 136 S.Ct. at 2001.
As the Supreme Court decision that recognized the false implied certification theory and
because the allegations involved the failure to meet medical licensure requirements, Escobar is
instructive in this action. In Escobar, the relators were the parents of a bipolar child who died
of a seizure related to medication prescribed while the child was in a facility owned and
operated by the defendant. The relators alleged that the defendant submitted claims for
reimbursement “that made representations about the specific services provided by specific

types of professionals, but that failed to disclose serious violations of Massachusetts Medicaid

 

regulations pertaining to staff qualifications and licensing required for these services.” Escobar
at 1993. For example, the practitioner who diagnosed the daughter as bipolar identified herself
as a psychologist with a Ph.D. but failed to disclose that her degree came from an unaccredited
Internet college and Massachusetts had rejected her application to become licensed. Similarly,
the practitioner who had prescribed the medication to the daughter and was held out as a
psychiatrist was a nurse who lacked authorization to prescribe medication. Escobar at 1997.
In addition, staff members misrepresented their qualifications and licensing status to the
Federal Government to obtain individual National Provider Identification numbers, which were
submitted with Medicaid reimbursement claims. Escobar at 1997. The Massachusetts
Medicaid program required facilities to have specific types of clinicians on staff, delineated
i licensing requirements for certain positions and detailed supervision requirements for other
staff. Escobar at 1998 (citing 130 Code Mass. Regs. §§ 429.422-424, 429.439).

Based on these allegations, Escobar found that the relators’ complaint adequately

pleaded a claim for FCA violation based on the theory of false implied certification:

 

 

 

Page 10-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
oOo Co SN BO UN

10
il
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 17 of 23

‘«... by submitting claims for payment using payment codes that corresponded to
specific counseling services, Universal Health represented that it had provided
individual therapy, family therapy, preventive medication counseling and other
types of treatment. Moreover, Arbour staff members allegedly made further
representations in submitting Medicaid reimbursement claims by using National
Provider Identification numbers corresponding to specific job titles. And those
representations were clearly misleading in context.” Escobar at 2000.

In this case, as set forth below, Relator has failed to plead with particularity a lega!

obligation that Defendant expressly or implicitly falsely certified compliance with.

(3) Relator has Failed to Plead a Statutory, Regulatory or
Contractual Basis for a False Certification Claim

Relator’s Amended Complaint fails to allege a statutory, regulatory or contractual
obligation that Defendant falsely certified compliance with, as required by Escobar. The
Amended Complaint cites California Health and Safety Code section 1374.73, ECF No. 27, €
24. However, Medi-Cal plans are expressly exempted from section 1374.73. Although the
Amended Complaint references “a series of contracts and modifications” (ECF No. 27, § 39),
the Complaint fails to allege what, if any, obligations these contracts created with respect to the
qualifications of Defendant’s employees. Relator alleges that she received certain information
on this topic from Valley Health Plan and Santa Clara Health Plan. However, this is not
sufficient to set forth a clear legal standard that Defendant allegedly explicitly or implicitly
falsely certified compliance with.

(a) Medi-Cal Plans are Excepted from Health & Safety Code § 1374.73

 

After Defendant filed its first Motion to Dismiss pointing out that Relator had failed to
plead any legal obligation as a basis for a false certification claim, Relator amended her
Complaint to cite California Health and Safety Code section 1374.73. ECF 27, ] 24. Section
1374.73 does not apply to Medi-Cal plans.

California Health and Welfare Code section 1374.73 was enacted in 2011 to require
health plans covered by California’s Knox-Keene Act to provide Applied Behavioral Analysis
treatment for autism. Health & Safety Code § 1374.73(a)(1); Consumer Watchdog v. Dept. of
Managed Health Care, 225 Cal.App.4" 862, 874 (2014). Section 1374.73 also sets forth the

 

Page 11-Case No. 19-cv-03105-VKD
DEFENDANT'S NOTICE AND MOTION TO DISMISS
bo

Oo FS& 4 DB A FSF W

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 18 of 23

criteria for such treatment to be covered and qualifications for professionals providing the
treatment. § 1374.73(c)(1), (3)-(5). However, health plans in the Medi-Cal program are
specifically exempted from section 1374.73. Subd. (d)(2); Consumer Watchdog, 225 —
Cal.App.4" at 875. Thus, the qualification standards set forth in section 1374.73 do not apply

to any services Defendant bills to a Medi-Cal plan.

i (b) The Alleged Discussions with Valley Health Plan and Santa Clara

Health Plan Do Not Meet the Pleading Standards for False
Certification

 

Relator alleges that she contacted “Laura Phillips at Valley Health Plan” and “Nohami
from Santa Clara Health Plan” to confirm “who can bill at what code.” ECF 27, J 33.
However, the allegations are not a substitute for the actual legal obligations, if any, these plans
imposed on Defendant with respect to the qualifications of employees providing services. Case
Il law is very clear that false certification claims must be tethered to a statute, regulation, or
contract provision. Escobar, 139 S.Ct. at 2001 (claim for implied false certification must
include specific representation about services provided and that the failure to disclose
noncompliance with material statutory, regulatory, or contractual requirements makes the
representations misleading half-truths); Ebeid, 616 F.3d at 998. Note that in Escobar,
Massachusetts had Medicaid regulations that specified qualifications for persons providing
mental health services to children. 136 S.Ct. at 2000.

In the absence of a specific statute, regulation or contract provision, it is impossible to
determine if Defendant has made a false certification. See, e.g., U.S. ex rel. Thomas v. Siemens
AG, 991 F.Supp.2d 540, 568 (E.D. Penn. 2014) [defendant’s reasonable interpretation of an
imprecise contractual term precluded finding of knowledge of falsity]; Knudsen v. Sprint
Communications, C13-04476, 4465 & 4542, 2016 WL 4548924 at *12 (N.D. Cal. 2016)
[scienter requirement not met where regulation only stated that government “seeks” best prices
available and relator failed to allege best pricing was a term of the defendant’s contract]; U.S.
ex rel. Butler vy. Hughes Helicopters, Inc., 7) F.3d 321, 329 (9" Cir. 1995) [“The improper

interpretation ... of a contract, without more, does not constitute a false claim for payment].

 

 

DEFENDANT’S NOTICE AND MOTION TO DISMISS
co ~s} ON lULhLUlUlUMMGAllUCUN OOH NO a st SOR a Oa NC

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 19 of 23

At best, the information allegedly provided by Ms. Phillips and Nohami is their
interpretation of Defendant’s obligations or their staffing preference.> The former is not a
substitute for Defendant’s actual staffing obligations. The latter explanation of the information
provided by Ms. Phillips and Nohami does not even meet the plausibility standard of Rule
12(b)(6). Twombly, 550 U.S. at 567 [claims do not meet the plausibility standard if there is an

“obvious alternative explanation”].

 

E. Relator’s Count I Fails to Plead Representative Samples of False
Claims or the Particular Details of a Scheme to Submit False Claims

The Amended Complaint also fails to meet Rule 9(b)’s heightened requirement of
pleading either representative samples of false claims submitted by Defendant or the “particular
details of a scheme to submit false claims paired with reliable indicia leading to a strong
inference that such claims were actually submitted.” Ebeid, 616 F.3d at 998-999, In this case,
Relator suggests that data from Defendant’s Central Reach software was automatically used to
generate bills thereby resulting in “false” bills being sent to government payors. ECF No. 27, |
16-20. However, the Amended Complaint does not actually allege that a false claim was
submitted to the government. Alleging that “[t]he reports from Central Reach provided the

dates of service, provider and billing department to submit payment from the government and

 

private insurance companies” (ECF No. 27, 4 18) is not the same as alleging, for example, that
Defendant submitted bills containing false information to Valley Health Plan. The case law is

643

clear that a false claim or statement must be the “’sine gua non’ of receipt of state funding.”
United States ex rel. Campie v. Gilead Sciences, 862 F.3d at 899 (citation omitted).

In this case, Relator resorts to alleging that false claims were submitted based on
“information and belief.” ECF No. 27, 139. This is insufficient to meet the particularity

requirements of Rule 9(b). See, e.g., United States ex rel. Karp v. Ahaddian, 16-500 2018 WL

 

3 According to the Amended Complaint, Ms. Phillips and Nohami provided different information concerning what
qualifications were required for their plan. ECF No. 27, ¥§ 34 & 35. For example, Valley Health plan required
that services billed under code H0032 be provided by a BCBA while Santa Clara Health Plan permitted either an
individual certified as a BCBA or one with a Master's degree to be billed under code H0032. This suggests that
there are not statutorily established qualifications for the services in question such as there were in Escobar.

Page 13-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS

 

 
Oo Oo ~~ BH Ww

10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 20 of 23

6333670 at *3 (C.D. Cal. 2018) [“To plead fraud with particularity, the pleader must state the
time, place, and specific content of the false representations.”]

Relator’s efforts to allege a fraudulent scheme by alleging services performed by four
specific employees and the corresponding billing codes (ECF No. 27, [J 27-30) suffer from the
same deficiencies. Relator fails to allege that these services were billed.* The Amended
Complaint does not allege that bills for these services were submitted to the government.

Nor do the allegations of the Amended Complaint provide the “reliable indicia” to
create a “strong inference” that false claims were submitted. The “plausibility” standard is not
met because there is an obvious alternative explanation, which happens to be true: Defendant
used the Central Reach software primarily for scheduling and bills were audited to ensure
compliance with each payor’s requirements before being sent out.

The omission of specific allegations that Defendant billed the federal government for
services provided by an unqualified employee must be viewed from the perspective that Relator
had access to this information. Relator was the ultimate insider. As Defendants Director of
Operations, it was her responsibility to ensure that the ABA program was compliant in all
respects. ECF No. 27, ff 14 & 17. The fact that she has failed to allege a single false claim
that was submitted to the government for payment is telling. See Cafasso, U.S. ex rel. v.
General Dynamics, 637 F. 3d 1047, 1056-57 (9" Cir. 2011) [In light of former employee’s
access to records, failure to identify any particular false claim, and obvious alternative
explanation, court would not draw unwarranted and implausible inference that discovery would
reveal evidence of such false claims]. That is because Relator knows no false claims were

submitted.

F. Relator’s Count 1 Fails to Meet Rule
9(b)’s Standard for Pleading Materiality
For the same reasons Relator has failed to adequately allege a false claim, the Amended
Complaint also fails to allege the element of materiality. As the Supreme Court made

abundantly clear in Escobar, the materiality standard of an FCA action is “demanding.”

 

‘In addition to not specifically alleging that these services were billed, the Amended Complaint does not allege
who the services were billed to. ECF 27, §] 27-30. Thus, it cannot be determined if the services were billed to a
governmental payor. The Amended Complaint only purports to provide information concerning qualification
criteria for three payors: Valley Health Plan, Santa Clara Health Plan and CIGNA. ECF No. 27, {9 34-36. Thus,
to the extent that services provided by Ms, Malek and the other three listed employees were allegedly billed to
some other payor, there is no means of evaluating whether they met qualification standards.

 

Page 14-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
be OND

eo 4 OF th

co Oo

11]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 21 of 23

Escobar at 2003. The FCA is not intended to address simple breach of contract or regulatory
violations or misrepresentations the Government deems material. Escobar at 2003. In the
absence of allegations identifying what statutory, regulatory or contractual obligation

Defendant violated, it is also impossible to determine if materiality is adequately pleaded.

G. Relator’s Count | Fails to Meet the Rule 9(b)
Standard for Pleading Scienter for an FCA Action

Specific allegations of Defendant’s legal obligations are also necessary to determine if
Relator has adequately pleaded scienter. “Under Rule 9(b), circumstances constituting fraud
or mistake’ must be stated with particularity, but ‘malice, intent, knowledge, and other
conditions of a persons mind,’ including scienter, can be alleged generally.” United States ex
rel. Lee v. Corinthian Colls., 655 F.3d 984, 996 (9" Cir. 2011) (citations omitted). However,
under the FCA’s scienter requirement “’innocent mistakes, mere negligent misrepresentations,
and differences in interpretations’ will not suffice to create liability.” /bid. (citations omitted).

For example, allegations of Defendant’s specific statutory, regulatory or contractual
obligations are necessary to determine if Defendant acted with the requisite knowledge of

falsity.
| H. Relator’s Count II Fails to State a Claim Pursuant
to California Government Code section 129650 ef seq.

The California False Claims Act, California Government Code section 129650 et seq.,
is “patterned on similar federal legislation and it is appropriate to look to precedent construing
the equivalent federal act.” John Russo Indus. Sheet Metal, Inc. v. City of Los Angeles Dep't of
Airports, 29 Cal.App.5th 378, 388 (2018) (quoting State of California v. Altus Finance, 36
| Cal.4th 1284, 1299 (2005)). Therefore, for the reasons discussed above in connection with

Relator’s FCA claim, she has also failed to state a claim under the CFCA.

L Relator’s Count ITI Fails to State a Claim
Pursuant to California Insurance Code section 1871.4

Relator’s original Complaint failed to allege which provision of the California

Insurance Frauds Prevention Act Defendant violated. ECF 1,41. After Defendant raised this

 

in its first Motion to Dismiss, Count III was amended to specify it was based on California

 

Page 15-Case No. 19-cv-03105-VKD
DEFENDANT'S NOTICE AND MOTION TO DISMISS
oOo oOo ~ DN

10
11
12
13
14
15
16
17

19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 22 of 23

Insurance Code section 1871.4, ECF No. 27, 154. Section 1871.4 pertains to claims for
workers’ compensation benefits and does not apply in this action.

Section 1871.4 references claims for compensation “as defined in Section 3207 of the
Labor Code.” Subd. (a)(1) & (2). Labor Code section 3207 is part of the California Workers’
Compensation Act and section 1871.4 only applies to fraudulent claims for benefits under that
Act. People vy. Hamilton, 30 Cal.App.5" 673, 683-684 (2018). There are no allegations in the
Amended Complaint suggesting that Defendant was billing workers’ compensation insurers for
services provided to autistic children.

Further, to the extent Relator can point to a section of the IFCA that applies to

 

Defendant, it would also be subject to the pleading requirements of Rules 9(b) and 12(b)(6) that
Relator has failed to satisfy.

J. Defendant’s Motion Should be Granted Without Leave to Amend

Defendant’s Motion should be granted without leave to amend. Plaintiff has already
amended her complaint in response to Defendant’s first Motion to Dismiss. The first Motion to
Dismiss raised the same deficiencies as the present Motion. ECF 17. The fact that Relator has
not been able to correct these deficiencies indicates that filing another complaint would be
futile. See Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9" Cir. 1989). This is
particularly true in light of Relator’s position, which made her responsible for billing
compliance. If there was a statute, regulation or contract provision creating a legal obligation
on Defendant to only permit employees with certain qualifications to perform certain services,
Relator would have cited it. If Relator could point to a specific false bill that was submitted to
a payor she would have alleged it.

Leave to amend should also be denied because it would be prejudicial to Defendant.

| Defendant has already incurred the expense of filing two motions due to fatal deficiencies in
Relator’s pleadings. The circumstances of the action suggest that it is part of a vendetta Relator
is waging against Defendant due to the termination of her employment. The cases are clear that

the reasons for the heightened pleading standard is to avoid the stigmatic injury potentially

 

Page 16-Case No. 19-cv-03105-VKD
DEFENDANT’S NOTICE AND MOTION TO DISMISS
Oo © SJ DB we fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Page 17-Case No. 19-cv-03105-VKD

Case 5:19-cv-03105-VKD Document 29 Filed 12/28/20 Page 23 of 23

resulting from being accused of fraud and circumstances where the charge is made
irresponsibly. United States ex rel. Presser v. Acacia Mental Health Clinic, 836 F.3d 770, 776.
Vv. CONCLUSION
For the foregoing reasons, Defendant Stars Bay Area respectfully requests that the

Court grants its Motion and dismiss Relator’s Amended Complaint without leave to amend.

DATE: December 28, 2020 DILLINGHAM & MURPHY, LLP

/s/ Carla J. Hartley
CARLA J. HARTLEY
BERNICE K. WU
Attorneys for Defendant Stars Bay
Area, Inc

 

DEFENDANT'S NOTICE AND MOTION TO DISMISS
